DETAILED ACTION
1.	This Office action considers claims 21-38 and is in response to the applicant’s 08/18/2021 amendment and remarks.  
	In the non Final Office action dated 05/15/2021, claims 21-38 were rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. § 251. Claims 27 and 33 were objected to because of typographical error in which the term “search” was repeated. Applicant filed a new declaration identifying an error as following:
“Applicant believes that the original patent to be wholly or partly inoperative or invalid by reason of the patentee claiming less than patentee had a right to claim in the patent. Patentee seeks to correct the error by introducing new claims 21 through 38 directed to "Multi-Level Deduplication"”. Without correcting the error, the original patent claims (now disclaimed), directed to "Mapping in a Storage System" distinct from "Multi-Level Deduplication" are unduly narrow.”
	(Id.)
	The rejection to claims under 35 U.S.C. § 251 is withdrawn because it contains the statement required under 37 CFR 1.175 as to the applicant’s belief that the original patent is wholly or partly inoperative or invalid, and because the statement identifies an error by reference to the specific claim and specific claim language wherein lies the error as required by 1414 (II.) (C.)  Additionally, the objection to claims 27 and 33 were withdrawn in view of Applicant’s amendment correcting the typographical issues.  
  
Allowable Subject Matter
2.	 Claims 21-38 are allowed. The following is the Examiner’s reason for allowance. 
	Claim 21 is allowed because prior art of record either alone or in combination fails to teach or suggests a mapping storage system for deduplication of data in a data storage medium, with all the elements of claim 21 particularly “a cached portion of entries in the deduplication table stored in a cache, wherein a number of entries in the cached portion is less than all the entries in the deduplication table,” and a data storage controller to carry out the step of, “before a subsequent search of all the entries in the deduplication table, search, in the cache, only the cached portion of the entries in the deduplication table to determine whether the hash matches an entry in the cached portion of the entries in the deduplication table,” and “in response to determining that the hash does not match an entry in the cached portion, write the data associated with the write request and store a new deduplication table entry for the data in the cache,” in combination with the other limitations as set forth in the claim. 
Claim 27 is allowable because the claim is the method claim performed by the computer system of claim 21 and is allowable for the reason that the prior art of record fails to teach a method for deduplication of data in a data storage medium, with all the steps recited in claim 21. 
Claim 33 is allowable because the claim is directed to the computer program product disposed on a computer readable medium that when executed, causes the computer to perform the steps recited in claim 27.  
Dependent claims 22-26, 28-32 and 34-38 are allowable for the reason that they depend on allowed claims 21, 27 and 33 respectively.
Any comments considered necessary by APPLICANT regarding this statement must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Majid Banankhah whose telephone number is (571)272-

If attempts to reach the examiner by telephone are unsuccessful, the examiner's
Supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 	
	Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Signed:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/Ovidio Escalante/				/HBP/
Reexamination Specialist